WiNslow, O. J.
In this case it is held:
Eirst, that part of the order granting a new trial which refuses to change the answers to the questions of the special verdict and denies defendant’s motion for judgment is not appealable, standing by itself. The statute (sec. 3069) only authorizes an appeal from an order granting a new trial, and' unless that part of the order be appealed from the statute gives this (jourt no right to review the remaining part of the order.
Second, the statute does not authorize an appeal from an order refusing to modify a previous order granting a new trial. Such a motion is not a special proceeding in any sense.,
Third, it being evident that the trial court granted the new trial in the exercise of his discretion, because he was not satisfied with the verdict, and it being also evident that there was no abuse of discretion, the order granting a new trial must be affirmed.
By the Court— The defendant’s appeals are dismissed, and upon the plaintiff’s appeal the order granting a new trial is affirmed.